Exhibit 10.114

FIFTH AMENDED AND RESTATED

ART RENTAL

AND

LICENSING AGREEMENT

between

STEPHEN A. WYNN

(Lessor)

and

WYNN LAS VEGAS, LLC

(Lessee)

Dated July 1, 2007



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

ART RENTAL AND LICENSING AGREEMENT

This Fifth Amended and Restated Art Rental and Licensing Agreement
(“Agreement”), is entered into this 1st day of July, 2007 (the “Effective
Date”), by and between STEPHEN A. WYNN (“Lessor”) and WYNN LAS VEGAS, LLC
(“Lessee”).

R E C I T A L S

A. Lessor is the owner of the paintings and other art works identified in
Exhibit A attached hereto and incorporated herein by this reference
(collectively, the “Works”), which may be updated from time to time in
accordance with this Agreement. Works shall only include Works deemed to be on
display by Lessee as provided in Section 7.

B. Lessor wishes to lease to Lessee, and Lessee wishes to lease from Lessor, the
Works, in order to publicly display the Works at various public locations within
the Wynn Las Vegas resort at 3131 Las Vegas Boulevard South, Las Vegas, Nevada
(the “Resort”), as well as public locations located within any connected
addition or expansion of the Resort, including but not limited to the Encore
expansion of the Resort.

C. By publicly displaying the Works, Lessor and Lessee desire to promote the
Works and to enhance the cultural and educational opportunities for Nevada
residents and visitors.

A G R E E M E N T

Based upon the foregoing and the following terms and conditions, the parties
hereto agree that the foregoing recitals are true and correct and as follows:

1. Rental. Upon the terms and subject to the conditions of this Agreement,
Lessor hereby grants to Lessee a continuing right to publicly display the Works
in the Resort, and Lessee hereby accepts from Lessor the rental of the works.
The installation

 

- 1 -



--------------------------------------------------------------------------------

layout and plan for the Works shall be subject to Lessor’s prior approval.

2. Compliance with Law. Lessee agrees to maintain the Works on public display,
make the Resort available for student tours, and take such other actions as may
be necessary or appropriate for meeting the requirements of Sections 361.068,
361.186, 374.291 and 374.2911 of the Nevada Revised Statutes (“NRS”), and agrees
to comply with NRS 597.720, et seq., and all other applicable laws.

3. Exhibition and Promotion. Lessee agrees (a) to exhibit the Works in a manner
approved by Lessor, (b) to transport, handle, care for, and display the Works in
a manner consistent with the world-class quality of the Works, (c) to maintain
the Resort as a first-class facility, and (d) to promote the Works through
“Openings,” “Receptions,” and public events.

4. Merchandising. To the extent, if any, that he possesses the required rights,
Lessor hereby authorizes Lessee to develop, manufacture (by subcontract or
otherwise), and sell such merchandising and promotional items based upon the
Works as Lessee may determine in its best business judgment. To the extent, if
any, that he possesses any such rights in any Work, Lessor hereby grants to
Lessee a nonexclusive license for such purposes for the period of the rental of
such Work hereunder. In the event that any Work is withdrawn or rental
terminated, the corresponding license shall automatically terminate; provided,
however, that following such termination, Lessee shall have the right to sell
its remaining inventory of the applicable merchandise. The merchandise and
promotional items based on the Works may include, but are not limited to,
educational catalogues, educational works (including audiovisual and audio
recordings), fine art reproductions, and retail merchandise based upon the
Works. Lessee shall be solely responsible for clearing and/or obtaining such
rights, for obtaining all required permissions, and for taking all reasonable
steps necessary to obtain intellectual property protection for said items based
on the Works, all of which shall, with respect to any Work, inure to the benefit
of Lessee during the rental of such

 

- 2 -



--------------------------------------------------------------------------------

Work hereunder and to the benefit of Lessor thereafter. Notwithstanding any
other provision of this Agreement (including without limitation this Section 4
and Section 11 below), Lessor does not make (and hereby disclaims) any and all
representations and/or warranties to Lessee or otherwise in respect of the Works
or any rights in the Works, including, but not limited to, title, quiet
enjoyment, authenticity, copyright, or moral rights. Lessor shall not have any
liability to Lessee in respect of any, and Lessee hereby expressly and to the
full extent permitted by law waives as against Lessor all, claims. damages,
expenses, fees, or losses that may be incurred by or threatened against Lessee
as a result of the Works being leased to Lessee, in the possession of Lessee
during the term hereof, displayed at the Resort and/or reproduced (by, on behalf
of, or with the consent of Lessee) in merchandising, promotional, or other items
relating to the Works.

5. Rental Fees. Lessee agrees to pay to Lessor a rental fee of One Dollar
($1.00) on the Effective Date and each anniversary of the Effective Date.

6. Additions, Withdrawals, and Termination. Lessor and Lessee may, by mutual
agreement, add other art works from time to time to the Works covered by this
Agreement. Lessor shall have the right to withdraw any but not all of the Works
from this Agreement and terminate the rental of such Work(s) hereunder on
fifteen (15) days’ written notice to Lessee. Lessee shall have the right to
return any or all Works covered by this Agreement and terminate the rental of
such Work(s) hereunder on thirty (30) days’ written notice to Lessor. Upon
termination of the rental of any Work hereunder, Lessee shall have no further
right or license with respect to such Work, except to the extent that, under
Section 4 and Section 11 hereof, Lessee is specifically provided with a
six-month period to discontinue sales and use of merchandise. The parties shall
periodically update Exhibit A hereto to reflect Works added to or withdrawn from
this Agreement. The parties shall also maintain separate records indicating
which Works are added to or withdrawn from the Agreement. Notwithstanding the
foregoing, and

 

- 3 -



--------------------------------------------------------------------------------

without prejudice to any other rights or remedies that Lessor may have
hereunder, Lessor may terminate the rental of all Works hereunder (a) by
delivery of notice to Lessee no less than ninety (90) days in advance of the
date selected by Lessor for termination, or (b) immediately by delivery of
notice to Lessee at any time if any of the following events occurs: (i) Lessor
ceases to be the Chairman of the Board and Chief Executive Officer of Wynn
Resorts, Limited (“Wynn Resorts”), or any successor company; (ii) there is filed
any petition in bankruptcy by or against Lessee or any of Wynn Resorts’ other
subsidiary companies (collectively, the “Lessee Parties”), which petition is not
dismissed within ninety (90) days of its filing, or there is appointed a
receiver or trustee to take possession of any of the Lessee Parties or of all or
substantially all of the assets of any Lessee Parties, or there is a general
assignment by any of the Lessee Parties for the benefit of creditors, or any
action is taken by or against any of the Lessee Parties under any state or
federal insolvency or bankruptcy act, or any similar law now or hereafter in
effect, including, without limitation, the filing of execution or attachment
against any of the Lessee Parties and such levy continues in effect for a period
of sixty (60) calendar days; or (iii) Lessee defaults under any material
provision of this Agreement and fails to cure such default within seven (7) days
after it receives written notice of such default from Lessor unless such default
relates to the care, custody, or protection of any of the Works, in which event
such default must be cured immediately upon notice from Lessor. Upon termination
of the rental of all Works hereunder, this Agreement shall automatically
terminate; provided, however, that the termination of this Agreement shall not
affect the obligations of the parties under Sections 5, 7, 9 or 10 hereof or any
other provision that can be fulfilled only after the termination date.

7. Insurance. Lessee shall, at its expense, insure the Works on a “wall-to-wall”
basis, for the full rental period hereunder (including, without limitation,
terrorism insurance), in an amount equal to the value of the Works as stipulated
in writing by

 

- 4 -



--------------------------------------------------------------------------------

Lessor, provided, however that Lessee shall not be responsible for insuring the
Works during any period when the Works are not on display or are in transit to
or from the Resort (the “Non-Displayed Period”). The parties agree that for
purposes of this Section 7 the Non-Display Period shall also include, and the
Works shall be deemed to not be on display, any time the Works are on display in
the offices of Lessor (including adjacent conference room), Lessor’s executive
assistants, Elaine Wynn or Elaine Wynn’s executive assistant. The parties also
agree that for purposes of this Section 7, the Works shall be deemed to on
display any time the Works appear in any public area of the Resort, including
within the offices of any executive located in the Resort, other than the
offices of Lessor (including adjacent conference room), Lessor’s executive
assistants, Elaine Wynn or Elaine Wynn’s executive assistant. Upon reasonable
prior notice to Lessee, Lessor shall have the right from time to time to
reasonably increase the stated value of any one or more of the Works, and
require Lessee to increase the amount of insurance required by this Section 7.
Lessor shall be named as an additional insured on Lessee’s insurance policy. A
certificate of insurance and a copy of those portions of the insurance policy
covering the Works and setting forth any exclusions to coverage shall be
furnished by Lessee to Lessor, and shall be subject to Lessor’s reasonable
approval as to form and content (including, without limitation, any deductible).
The foregoing insurance policy shall include coverage against all risk of
physical loss or damage from any external cause while in transit and on location
in the Resort during the rental period hereunder. Lessee shall bear sole
responsibility and shall be liable to Lessor for all loss, damage, or
destruction of the Works and any of them during the rental period hereunder
(including, without limitation, loss, damage, or destruction incurred during
packing or crating or while in transit) other than during any Non-Displayed
Period, regardless of any exceptions, exclusions, or limitations to its
insurance policy covering the Works, regardless of fault or the degree of care
exercised by Lessee, and regardless of the presence or supervision of, or any
direction or

 

- 5 -



--------------------------------------------------------------------------------

approval by, Lessor or any Lessor’s representative; provided, however, that
Lessee’s liability in the event of such loss, damage, or destruction shall not
exceed the value of the Works as stipulated in writing by Lessor. Lessee shall
be responsible to pay any and all deductibles relating to the insurance coverage
required by this Section 7. In the event any Work is lost or stolen, and then
recovered after Lessor has obtained insurance proceeds, Lessor shall have the
option to exchange those insurance proceeds for such Work. In the event any Work
is damaged but not destroyed, Lessee agrees to be responsible for both the cost
of repairing and restoring such Work and the loss in value of such Work as
determined by an appraiser mutually agreed upon by the parties.

8. Security. Lessee agrees to take all reasonable steps necessary to secure and
protect the Works from loss, theft or injury and to treat them in a manner
consistent with maintaining its own most valuable assets at all times the Works
are in its possession, control or custody, or in transit to or from Lessor.
Without limiting the generality of the foregoing, Lessee shall provide for an
adequate number of guards to be on duty in and around the Resort at all times
while the Works are in the Resort. All Works shall be within direct sight lines
of at least one guard and under direct video surveillance at all times during
the rental period hereunder. Lessee shall comply with further reasonable
security restrictions and arrangements as directed in writing by Lessor. Lessee
represents and warrants to Lessor that the Resort is and shall be equipped with
adequate fire detection/prevention systems and protected by alarm systems that
are activated at all times.

9. Indemnification. Lessee shall indemnify, defend, protect, and hold harmless
Lessor, his agents, heirs, assigns, and successors (collectively, “Indemnitees”)
from and against any and all claims, damages, liabilities, losses, actions,
complaints, or judgments, including, without limitation, attorneys’ fees,
threatened against, incurred, or suffered by the Indemnitees, arising out of
Lessee’s

 

- 6 -



--------------------------------------------------------------------------------

breach of or failure to perform, under this Agreement, the inaccuracy when made
of any representation or warranty made by Lessee, or any act or omission by or
on behalf of Lessee or its respective officers, agents, employees, contractors,
or representatives, relating to the Works or this Agreement.

10. Taxes. Lessee shall pay all of the following Nevada state and local taxes,
along with all interest, penalties, and other additions related
thereto: (a) sales and use taxes applicable to the rental of the Works pursuant
hereto; and (b) except to the extent provided otherwise in the following
sentence, personal property taxes applicable to each of the Works for each
fiscal year during which Lessee is renting such Work hereunder. In the event
that Lessor withdraws any Work from this Agreement and terminates the rental of
such Work hereunder pursuant to the second sentence of Section 6 hereof, Lessor
and Lessee shall make an equitable allocation of the personal property taxes
applicable to such Work for the fiscal year in which such withdrawal occurs. For
purposes of explanation and clarification of this Section 10, the personal
property tax obligations of Lessee shall include Works that are on display in
the offices of any executive located in the Resort, other than offices of Lessor
(including adjacent conference room), Lessor’s executive assistants, Elaine Wynn
or Elaine Wynn’s executive assistant.

11. Intellectual Properties. Lessor consents to the photography, filming,
videotaping and recordation of the Works for the purpose of obtaining
photographic and other copyrights in the new derivative works, which shall be
owned and controlled by Lessor, but which is hereby licensed to Lessee for use
in advertising, promotion, and merchandising of, and education relating to, the
Works, such license to run concurrently, with respect to any Work, with the
rental of such Work hereunder. In the event that any Work is withdrawn or rental
terminated, the corresponding license shall automatically terminate; provided,
however, that following such termination, Lessee shall have six (6) months to
discontinue sales and use of the applicable merchandise.

 

- 7 -



--------------------------------------------------------------------------------

12. Notice. Any notice to be given pursuant to this Agreement by either party to
the other shall be in writing and may be effected either by personal delivery,
by mail, registered or certified, postage prepaid, with return receipt
requested, or by facsimile. Notice by mail shall be sent concurrently with any
facsimile notice. Notices shall be addressed to the parties at the address
specified below, but each party may change such party’s address by written
notice in accordance with this Section 12. Notices delivered personally shall be
deemed communicated as of actual receipt; and mailed notices and facsimile
notices (with a concurrent mailing) shall be deemed communicated three (3) days
after mailing. Notices shall be given as follows:

 

Wynn Las Vegas, LLC    Mr. Stephen A. Wynn Legal Department    c/o Wynn Las
Vegas, LLC 3131 Las Vegas Boulevard South    3131 Las Vegas Boulevard South Las
Vegas, Nevada 89109    Las Vegas, Nevada 89109 Telephone: 702-770-7000   
Telephone: 702-770-7700

13. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties and supersedes any oral or written communications between
Lessor and Lessee, with respect to its subject matter, including, without
limitation, that certain Fourth Amended and Restated Art Rental Licensing
Agreement, as amended, between Lessor and Lessee’s affiliate, Wynn Gallery, LLC,
and that certain Second Amended and Restated Art Rental and Licensing Agreement,
as amended, between Lessor and Lessee’s affiliate, Wynn Resorts Holdings, LLC.
This Agreement may be amended only if such amendment is set forth in writing and
executed by each of the parties.

14. Governing Law. This Agreement shall in all respects be construed according
to the laws of the State of Nevada, regardless of the choice or conflict of laws
provisions of Nevada or any other jurisdiction.

 

- 8 -



--------------------------------------------------------------------------------

15. Assignment; Binding Effect. Lessor may assign any or all of his rights and
obligations under this Agreement. Lessee may not assign all or any portion of
its rights or obligations under this Agreement without Lessor’s prior consent.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by the parties hereto and their respective
heirs, legal representatives, successors, and assigns. This Agreement does not
create, and shall not be construed or deemed to create, any rights or benefits
enforceable by or for the benefit of any person or entity other than the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns.

16. Headings; Context. All headings herein are inserted only for convenience and
ease of reference and shall not be considered in the construction or
interpretation of any provision of this Agreement. Whenever used in this
Agreement, the singular shall include the plural and the plural shall include
the singular, and the neuter gender shall include the male and female as well as
an entity, all as the context and meaning of this Agreement may require.

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

[Signature page follows.]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

“Lessor”

/s/ Stephen A. Wynn

Stephen A. Wynn

 

“Lessee”

Wynn Las Vegas, LLC,

a Nevada limited liability company

 

By:  

/s/ Andrew Pascal

Name: Andrew Pascal Its: President

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT A

WORKS OF ART

 

Description

  

Artist

Rembrandt Self Portrait with Shaded Eyes, 1634. Signed and dated Rembrandt. F/
1634 lower right. Oil on oak panel 27 7/8 X 21 3/4 inches.    Rembrandt,
Harmensz van Rinj Myths, 1981 (portfolio of 10 screen prints valued at $10,000
each - Garbo, Aunt Jemima, Superman, Uncle Sam, Santa Claus, Silhouette of Any
Warhol, Witch, Dracula, Mickey Mouse, Howdy Doody)    Warhol, Andy Master of
Ceremonies    Shapiro, Miriam I’m Dancin’ as Fast as I can, 1984    Shapiro,
Miriam Magritte II, 1998 - Sculpture    Marisol Escobar Picasso’s Studio (Bateau
Lavoir, 1908). Oil on canvas, 42 X 72 inches.    Elwes, Damian Composition with
glass    Yasani, Masoud Nude After Bathus    Ludwig, Daniel